Citation Nr: 1311827	
Decision Date: 04/10/13    Archive Date: 04/19/13

DOCKET NO. 08-38 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an initial disability rating in excess of 30 percent prior to June 10, 2008 and in excess of 50 percent from June 10, 2008 for posttraumatic stress disorder (PTSD).

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	Jan Dils, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to August 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Winston-Salem, North Carolina Department of Veterans Affairs (VA) Regional Office (RO). 

A July 2006 rating decision, in part, continued a previous denial of the Veteran's claim for service connection for PTSD. The Veteran filed a notice of disagreement (NOD) in September 2006 with respect to this issue, among other claims. In a December 2007 rating decision, the RO granted service connection for PTSD and assigned a 30 percent disability rating, effective March 6, 2006. The Veteran filed an NOD in December 2007 with respect to the rating assigned for his PTSD and he also raised a claim for entitlement to a TDIU at that time. In a June 2008 statement, the Veteran indicated he had a continuing problem with his PTSD and that he was unable to work. In April 2009, the RO continued the 30 percent disability rating for PTSD and denied entitlement to a TDIU. The Veteran filed an NOD with respect to both issues in April 2009 and was issued a statement of the case (SOC) in August 2009. He filed a timely substantive appeal, via VA form 9, in September 2009. By an August 2010 rating decision, the Veteran was awarded a 50 percent disability rating for PTSD, effective June 10, 2008. 

The Veteran testified at a hearing before the undersigned in December 2012. A transcript of that hearing has been associated with the claims file. During this hearing the Veteran withdrew the issues of entitlement to service connection for a bilateral shoulder condition and a left knee condition. Therefore, these issues are not in appellate status. 38 C.F.R. § 20.204 (2012).


A review of the Virtual VA paperless claims processing system reflects that additional records have been added to the present appeal. These records include VA medical records. A supplemental statement of the case (SSOC) was issued in November 2011, which addressed this additional evidence.


FINDINGS OF FACT

1. With resolution of the doubt in the Veteran's favor, throughout the duration of the appeal, the Veteran's PTSD symptoms have been productive of moderate to severe symptoms causing occupational and social impairment with deficiencies in most areas, including work, family relations, judgment, thinking and mood.

2. With resolution of the doubt in the Veteran's favor, the Veteran's service-connected PTSD has prevented him from securing and following substantially gainful employment since June 1, 2008, providing the basis for the assignment of a TDIU from this date. 


CONCLUSIONS OF LAW

1. The criteria for an initial disability rating of 70 percent for PTSD have been approximated. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130 Diagnostic Code 9411 (2012). 

2. The criteria for the assignment of an effective date of June 1, 2008 for the award of a TDIU have been approximated. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.16 (2012).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board will discuss the relevant law which it is required to apply. This includes statutes published in Title 38, United States Code ("38 U.S.C.A."); regulations published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

The Veterans Claims Assistance Act (VCAA)

Under the VCAA, VA must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1) (2012).

The United States Court of Appeals for Veterans Claims (Court) held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to the extent possible the VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2002), must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits. Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was provided notice of the VCAA in April 2006, however this letter noted the Veteran's PTSD would be addressed in a separate letter. Additional VCAA letters were sent in September 2006, September 2007, and December 2008. The VCAA letters indicated the types of information and evidence necessary to substantiate the claim, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records. The Veteran also received notice in September 2006, September 2007, and December 2008, pertaining to the downstream disability rating and effective date elements of his claim and an SOC was issued in August 2009 with subsequent readjudication in August 2010 and November 2011 SSOCs. Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Mayfield and Pelegrini, both supra.

Service connection for PTSD has been established and an initial rating for this condition has been assigned. The claim has therefore been substantiated. See Dingess v. Nicholson, 19 Vet. App. at 490-491. Notice under the VCAA is no longer required as to this matter, because the purpose for which such notice was intended to serve has been fulfilled. Id. 

Accordingly, the Board finds that no prejudice to the Veteran will result from the adjudication of his claim in this Board decision. All relevant evidence necessary for an equitable resolution of the issue on appeal has been identified and obtained, to the extent possible. The evidence of record includes Social Security Administration (SSA) records, private medical records, VA outpatient treatment reports, VA examinations, and statements and testimony from the Veteran and his attorney. 

The October 2007, February 2009, December 2009 and October 2011 VA examination reports reflect that the examiners reviewed the Veteran's medical history, documented his current medical condition, and rendered appropriate diagnoses and conclusions consistent with the remainder of the evidence of record, and with supporting rationale. Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). Consequently, the medical examinations are adequate for adjudication purposes. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate). 

The Veteran has not indicated that he has any further evidence to submit to VA, or which VA must obtain. There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained. The Veteran has been accorded ample opportunity to present evidence and argument in support of his appeal. VA has obtained, or made reasonable efforts to obtain, all evidence that might be relevant to the issues on appeal, and that VA has satisfied the duty to assist. All pertinent due process requirements have been met. See 38 C.F.R. § 3.103 (2012).

The Merits of the Appeal

Increased Rating for PTSD:

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the weight of such evidence is in approximate balance and the claim will be granted on this basis. A 70 percent disability evaluation for PTSD will be granted effective March 6, 2006. 38 U.S.C.A § 5107(b) (West 2002); Alemany v. Brown, 9 Vet. App. 518 (1996); Brown v. Brown, 5 Vet. App. 413 (1993) (under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the claimant shall prevail upon the issue). 

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability. Separate diagnostic codes identify the various disabilities. See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2012). If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned. See 38 C.F.R. § 4.7 (2012). Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran. 38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in the disorder, it is necessary to consider the complete medical history of the Veteran's disability. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). When, as here, the Veteran is requesting an increased rating for an established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings. See Francisco v. Brown, 7 Vet. App. 55 (1994). However, the most recent examination is not necessarily and always controlling. VA must consider not only to the evidence as a whole but to both the recency and adequacy of examinations. See Powell v. West, 13 Vet. App. 31, 35 (1999).

Where the question for consideration is the propriety of the initial evaluation assigned after the grant of service connection, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged ratings" is required. See Fenderson v. West, 12 Vet. App. 119, 126 (1999). At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found - this practice is known as "staged ratings." See id. at 126.

The Veteran's PTSD has been assigned a 30 percent evaluation effective March 6, 2006 (the date of his reopened claim) to June 10, 2008 and a 50 percent evaluation from June 10, 2008, under 38 C.F.R. § 4.130, Diagnostic Code 9411, which is evaluated under the general rating formula for mental disorders. Under this general rating formula, a 30 percent rating for PTSD will be assigned where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss. 38 C.F.R. § 4.130, Diagnostic Code 9411 (2012). 

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. Id. 

A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. Id. 

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name. Id. 

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating." Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." See Richard v. Brown, 9 Vet. App. 266 (1996); Carpenter v. Brown, 8 Vet. App. 240, 242 (1995). A GAF score ranging from 61 to 70 indicates some mild symptoms (e.g. depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning, (e.g. occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships. A GAF score ranging from 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers). A GAF score of 41 to 50 indicates serious symptoms and serious impairment in social, occupational, or school functioning (e.g., no friends), while a GAF score of 31 to 40 indicates major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work). A GAF score of 21 to 30 indicates that behavior is considerably influenced by delusions or hallucinations, or serious impairment in communication or judgment (e.g., sometimes incoherent, acting grossly inappropriately, suicidal preoccupation), or an inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends). See Diagnostic and Statistical Manual of Mental Disorders, (4th ed. 1994) (DSM-IV). 

While the Rating Schedule does indicate that the rating agency must be familiar with the DSM IV, it does not assign disability percentages based solely on GAF scores. See 38 C.F.R. § 4.130. Accordingly, GAF scores do not automatically equate to any particular percentage in the Rating Schedule. Rather, they are but one factor to be considered in conjunction with all the other evidence of record. 

After a careful review of the record and resolving all doubt in the Veteran's favor, the probative lay and medical evidence of record supports the assignment of an initial 70 percent disability rating, but no higher, for PTSD throughout the duration of the appeal. The evidence reflects that the Veteran's PTSD has been productive of occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking and mood, due to symptoms such as: anxiety; depression; nightmares; flashbacks; impaired impulse control; irritability, temper control and anger outbursts; sleep disturbance; hypervigilance; social withdrawal and isolation; recurrent suicidal ideation and thoughts; paranoia; psychosis; recurrent auditory hallucinations; mild recent memory impairment; some obsessional rituals; near continuous panic, anxiety and depression affecting the ability to function independently, appropriately and effectively; some neglect of personal hygiene; and difficulty adapting to stressful circumstances. GAF scores during this period ranged from 40 at worst, to 75. 

In December 2012, the Veteran testified that his PTSD symptoms consisted of frequent anger and irritability outbursts that essentially markedly impaired his occupational and social functioning in most areas. This report is consistent with the evidence dating back to that submitted with or shortly after receipt of his reopened claim. In March 2006, his treating physician noted that the Veteran isolated himself from others. In October 2007, the Veteran reported during a VA examination that he had what he termed "panic attacks," and in that context he reported that although he continued to work between 25 to 30 hours per week and had decreased his work hours due to non-service-connected back and knee symptoms, he reported that he had become "violent." 

The remainder of the evidence is generally consistent with the Veteran's report of December 2012. The Veteran then testified that he had anxiety; nightmares; sleep disturbance and periodic auditory hallucinations. The Veteran also reported having difficulty in his relationships with his wife and children, such that he lost his temper with them and yelled at them. He testified that he kept loaded guns throughout his home while having suicidal ideations and had put a gun to his head many times. The Veteran reported that he experienced incidents at work, wherein he became irritable with coworkers and customers and he had "pulled a gun" on his coworker on one occasion. He testified that triggers for his PTSD also included smells of fumes and dead animals which reminded him of his experiences in service. 

The March 2006 private treatment report revealed that the Veteran was oriented to time, person, place and situation and his memory of recent events was intact. No evidence of psychotic behavior was noted. Symptoms included nightmares, sleep disturbance, depression, irritability and mistrust. The Veteran also reported that he reacted inappropriately with family members and would easily shout at them. He also reported that he sat with his back away from the door in a crowded room, became tense when people walked up behind him and spent most of his time by himself. He was diagnosed with PTSD and panic disorder and assigned a GAF score of 40. At that time his highest GAF scores in the past twelve months range from 40 to 45. 

VA outpatient treatment reports from April 2006 to November 2011, which include copies contained in the Veteran's SSA records, reflect that the Veteran's PTSD symptoms continued to generally result in deficiencies in both occupational and social functioning, although as noted below the Veteran continued to be self employed until June 2008. His symptoms generally included nightmares; flashbacks; intrusive thoughts and emotions; sleep disturbance; mistrust of others; avoidance of crowds, social isolation and withdrawal; diminished interest; anxiety and depression. However, he was not noted to be totally impaired due to PTSD. He maintained generally fair memory and concentration and fair insight and judgment. 

At an October 2007 VA examination, the Veteran reported he did not like to be around other people and he could not tolerate noise. He also stated that he had sleep disturbance which was better with medication but sleep was still interrupted and he had nightmares. The Veteran reported having intrusive thoughts, hypervigilance, easily startle reaction, discomfort in and avoidance of large crowds, avoidance of television shows referencing Vietnam, a short temper and panic attacks. With panic attacks, he reported that loud noises upset him, he became violent and "arrogant" and he did not like to be around other people. He reported that he was then working part time at 25 to 30 hours a week laying floor covering, which he did for 29 years. He reportedly worked regularly when he worked full time, up until about a year earlier, and did not miss work because of psychiatric symptoms. The Veteran lived with his wife, had a few friends and liked to walk in the woods and go to church. He reported that he was close to his children. 


A mental status evaluation revealed that the Veteran was alert, cooperative and appropriately dressed. No loosened associations, flight of ideas, bizarre motor movements or tics were noted. The Veteran's mood was slightly tense and his affect was appropriate. There was no suicidal or homicidal ideation or intent noted. There was no impairment of thought processes or communication. The Veteran had nightmares and intrusive thoughts. There were no delusions, hallucinations, ideas of reference or suspiciousness. He was oriented times three. Memory, insight, judgment and intellectual capacity were adequate. The Veteran was diagnosed with PTSD and assigned a GAF score of 54. 

A February 2009 VA examination reflects that the Veteran's current psychiatric treatment included anti-depressant and anti-anxiety medications, although increased nightmares and sleep problems occurred with an increase in these medications. His social and familial relationships appeared to be markedly strained but generally intact. The Veteran reported having been married for 40 years and had regular contact with three of his children. Although he reported his relationship with his wife was "good," he stated that he had increased irritability with her. He noted that he had several verbal outbursts a week and that he was isolated from her. He had very few friends, one with whom he kept contact with daily, and several at the Veterans of Foreign Wars he saw weekly. He spent his time at home, watching television, reading or sitting in the yard. He reported that he used to enjoy hunting, fishing and going into the mountains but lost interest in these activities. He also reported having suicidal ideation, stating he had put a gun to his head several times, and having a history of physical violence, most recently three years earlier. 

A psychiatric examination revealed the Veteran was clean, neatly groomed, and appropriately and casually dressed. He was cooperative but apathetic. His affect was constricted, blunted and flat and his mood was dysphoric with intermittently tearful moments. An assessment of his attention revealed he was easily distracted, unable to do serial 7's but able to spell a word forwards and backwards. He reported increasing problems focusing in the form of forgetting what his wife told him and misplacing items. However, his orientation was intact to person, place and time. While he continued to report auditory hallucinations, his thought content was unremarkable and no delusions were noted. The Veteran understood the outcome of his behavior and that he had a problem. He was noted as average in intelligence. He reported having four hours of sleep a night, had difficulty falling and staying asleep and had distressing dreams about Vietnam weekly. 

On clinical examination, the report of auditory hallucinations was noted but were not found to be persistent. No inappropriate behavior was found. The Veteran did not interpret proverbs appropriately. He also reported he had panic attacks three times per week. The examiner noted that the Veteran's report was likely indicative of intense anxiety and not true panic attacks. No homicidal thoughts were noted. Suicidal thoughts were noted with the Veteran reporting suicidal ideation four to five times per year with an intent and plan, by holding a gun to his head several times but did not act on it due to thinking about his family. However, no current suicidal ideation, intent or plan was reported. Good impulse control was noted. The Veteran was found to be able to maintain a minimum personal hygiene. 

Effects on daily living included severe effects on household chores and other recreational activities and the avoidance of shopping. The Veteran reported he used to assist with household chores but performed minimal chores at the time of the examination. He also stated he did not go shopping, as he became anxious around people and loud noises, and he no longer engaged in activities he used to enjoy, such as fishing, hunting and going into the mountains. 

His remote and immediate memory were found to be normal and his recent memory was noted as mildly impaired. He reported having increased short term memory problems in the form of forgetting information his wife told him; misplacing items around his home; forgetting tasks he did the day before and forgetting people's names and faces. His report of PTSD symptoms was consistent with that previously recorded. 

Symptoms were characterized as chronic. The examiner noted the Veteran had been experiencing moderate to severe PTSD symptoms which had affected most areas of the Veteran's life, including a reduction in work hours from 50 to 60 hours a week to then 12 to 14 hours per week; continued difficulty getting along with coworkers due to irritability; having few friends because he was isolative; spending most of his time at home and no longer engaging in activities he used to enjoy. In terms of employment, the Veteran reportedly was currently self employed and had been for the past 20 years. However, he stated he worked when he "felt like it," reducing his work hours over the years from 50 to 60 hours a week several years earlier to 12 to 14 hours per week currently. Problems related to his occupational functioning included poor social interaction and irritability with coworkers. The Veteran was diagnosed with PTSD and depressive disorder. The examiner noted that symptoms of depression which did not overlap with PTSD included depressed mood, decreased appetite, feelings of worthlessness and guilt and suicidal ideation. The Veteran was assigned a GAF score of 50 and the examiner found that the Veteran's PTSD signs and symptoms resulted in deficiencies in thinking, family relations, work and mood. 

SSA records reflect that the Veteran was provided a mental residual functional capacity assessment and a psychiatric review technique assessment in July 2009, which revealed findings of moderate functional limitations. 

During a December 2009 VA examination, the examiner noted the Veteran reported to an emergency room the previous month due to depression and suicidal ideation. He reportedly had placed a gun to his head, although he was not hospitalized. The Veteran reported treatment for psychiatric symptoms included medication and therapy. While he stated that treatment helped, he still was bothered by intrusive memories. Symptoms of a non PTSD psychiatric disorder, specified as major depressive disorder, included depressed mood, diminished interest, fatigue and loss of energy, worthlessness, guilt, thoughts of death and suicidal ideation. The Veteran reported a history of being married to his wife for 40 years with an "on and off" relationship involving his attitude, which he generally characterized as ill-natured, and easy to upset, causing his wife to ignore him. He reported getting along satisfactorily with his three children but their relationship had deteriorated since the last examination. He avoided his children because of his attitude but got along "good" with his grandchildren. The Veteran reported having some friends from Vietnam whom he spent time with and by whom he felt supported, but not his family. He stayed around the house most of the time and occasionally visited his youngest daughter. The Veteran had no change in interest since the last examination and he did not engage in many activities although he went fishing since his last examination. The Veteran's reported of other past symptoms was then consistent with that reviewed above. He also denied any physical aggression within his family, admitting to only verbal aggression with them. 

A psychiatric examination revealed the Veteran was clean, casually dressed and unshaven. Speech was noted to be at a low volume. The Veteran's aptitude toward the examiner was apathetic, his mood was dysphoric and his affect was normal. The examiner noted the Veteran was easily distracted and unable to do serial 7's or spell a word forward or backward. The Veteran reported having problems with focus, which he thought was related to medication. He was oriented to person, place and time. Thought processes were unremarkable and thought content consisted of suicidal ideation. No delusions were noted. The Veteran understood the outcome of his behavior and that he had a problem. He was noted to be of average intelligence. Sleep impairment was noted with reports of waking up several times a night, usually with dreams and nightmares or to check outside and make sure everything was secure. Auditory hallucinations were noted, however they were not found to be persistent. The Veteran did not have inappropriate behavior but was unable to interpret proverbs appropriately. He was not found to have any obsessive or ritualistic behavior. Panic attacks were noted. No homicidal thoughts were found, although suicidal thoughts were noted. Fair impulse control and episodes of violence were noted. The Veteran was found to not have the ability to maintain a minimum personal hygiene, as he stopped shaving or bathing regularly one year earlier. The examiner noted the Veteran heard his name called out and heard voices in another room which occurred weekly. Memory was found to be normal, however, the examiner noted examples of a memory disorder including some problems with serial 7's. 

The examiner noted a summary of PTSD symptoms consistent with that previously recorded. However, changes since the February 2009 examination included worsened mood swings and irritability. The Veteran reported he last worked as a mechanic in March 2009 and he was currently unemployed and had been retired for less than a year. He stated he retired in April because of leg problems and his attitude. He reported he would get angry and "fly off the handle" at work. The Veteran also stated he worked for himself and worried someone would pull a knife on him, which happened on one occasion years earlier. He estimated that he missed several weeks of work per year because of his attitude, being in a depressive state. He contended his unemployment was due to his mental state. The Veteran was diagnosed with PTSD and major depressive disorder. A GAF score of 48 was assigned. The examiner found that PTSD signs and symptoms resulted in deficiencies in judgment, thinking, family relations, work, and mood. 

At an October 2011 VA examination, the Veteran was diagnosed with PTSD and depressive disorder and assigned a GAF score of 50. The examiner noted it was not possible to differentiate what symptoms were attributable to each diagnosis because they were mutually aggravating and were encompassed in the GAF. The GAF score could also not be separated by diagnosis without undue speculation. Contrary to that summarized at earlier examinations, the Veteran's level of occupational and social impairment was described as occupational and social impairment with reduced reliability and productivity. The Veteran was noted to have been married since 1968 and was living with his wife. He had three daughters. The Veteran reported having no social life and no close friends. He reported that he was anxious and irritable and it was difficult to get close to people. The Veteran worked as a subcontractor for an interior decorating business for approximately 30 years and was forced to stop working in March 2009. He stated he always had problems with anxiety and irritability but was able to manage. Contrary to his earlier reports regarding leaving employment because of knee and back problems he reported that in 2005 he found he could no longer adequately manage his emotional problems at work, became irritable with customers and cut back on his work. By 2009, he resigned because he was no longer able to relate effectively to people and reported that he also had medical problems that interfered with his work. 

The Veteran's PTSD symptoms were noted to have had significant functional impairments including irritability, problems concentrating, anxiety and difficulty relating to people. The examiner found that, considering his mental health problems alone, if he were physically able to work, the Veteran's PTSD symptoms would impair his ability to obtain and maintain productive employment in physical or sedentary work, due to his inability to concentrate or relate to others. Current medications for PTSD included Quetiapine, Sertraline and Trazodone. PTSD diagnostic criteria were summarized and the examiner found that the PTSD symptoms caused clinically significant distress or impairment in social, occupational or other important areas of functioning. Symptoms included: depressed mood; anxiety; suspiciousness; chronic sleep impairment; mild memory loss; disturbances in motivation or mood; difficulty in establishing and maintaining effective work and social relationships; and as noted difficulty in adapting to stressful circumstances, including work or a work like setting; and suicidal ideation. 

The record indicates that the severity of the Veteran's symptoms from PTSD have fluctuated to some extent. However, as noted above the law does not require a perfect certainty for a claim to be granted. Under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the veteran shall prevail upon the issue. Ashley v. Brown, 6 Vet.App. 52 (1993). The mandate to accord the benefit of the doubt is triggered when the evidence has reached such a stage of balance, and this point has been attained. Alemany v. Brown, 9 Vet.App. 518 (1996); Brown v. Brown , 5 Vet.App. 413 (1993).

Based on the foregoing evidence, an initial 70 percent disability rating is warranted for the Veteran's PTSD throughout the duration of the appeal from March 6, 2006, the date of the Veteran's claim for service connection for PTSD. 

The record reflects the Veteran's symptoms are representative of moderate to severe occupational and social impairment. Since the submission of his successfully reopened claim, he has had periods of moderate to severe anxiety, depression which undoubtedly have had an effect on his daily occupational functioning, although the Veteran was gainfully and substantially employed until June 2008. Similarly the Veteran's reported auditory hallucinations and PTSD "triggers" have certainly resulted in interference with routine activities. While he has maintained familial contact with children and some friends (apparently also veterans), it appears that daily functioning with his long-time spouse is clearly strained by irritability, lack of temper control and anger outbursts. While he has had suicidal ideation and several reported gestures supportive of a 70 percent rating, the Veteran nonetheless shows no persistent ideation. With these symptoms and their resulting impairment in social and occupational functioning, and with a view of the evidence in a light most favorable to the Veteran, the evidence more nearly approximates the 70 percent rating criteria. 

In addition, the Veteran's GAF scores ranged from 40 to 75, thereby indicating some impairment in reality testing or communication or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood at worst; however, because the disability ratings are not assigned based solely upon GAF scores, the Board finds it reasonable to conclude that the PTSD symptomatology described in the record more nearly approximates the criteria for a 70 percent rating. 

Although a 70 percent rating is warranted, the preponderance of the evidence is against a finding of entitlement to an evaluation in excess of 70 percent. Despite the occupational and social impairment demonstrated in the record, including auditory hallucinations and suicidal ideation, the evidence of record does not show findings or complaints demonstrating total occupational and social impairment due to symptoms such as: gross impairment in thought processes or communication; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation or own name, so as to warrant a 100 percent schedular rating. 

While the record reflects some symptoms are representative of severe occupational and social impairment and include suicidal ideation, obsessional rituals, near continuous panic and depression, impaired impulse control and difficulty in adapting to stressful environments, these symptoms are all present within the 70 percent rating criteria. The symptoms listed under the 100 percent evaluation criteria are examples of the types and degree of symptoms that would warrant such evaluation, and that the Veteran need not have all of these particular symptoms in order to warrant a 100 percent evaluation. See Mauerhan, 16 Vet. App. 436. However, for the reasons discussed here, the criteria described under the 100 percent evaluation reflect a more serious disability, resulting in total occupational and social impairment, than is demonstrated by the Veteran's PTSD. 

While the Veteran need not have all of these particular symptoms in order to warrant a 100 percent evaluation as noted in Mauerhan, his PTSD symptomatology does not demonstrate total social and occupational impairment, as he has been able to maintain social relationships with his family, although strained, and he has not been shown to be a persistent danger of hurting himself or others. See Mauerhan, 16 Vet. App. 436. The evidence of record demonstrates that the Veteran is isolated and withdrawn from his family; however, he continues to maintain relationships with his wife, three children and grandchildren, and he continues to have regular contact with some friends. Moreover, while there is evidence of some suicidal ideation, some psychosis and some occasions of violent outbursts, there is no evidence in the record indication the Veteran as being a persistent danger of hurting himself or others. In fact, suicidal risk screenings performed periodically in the VA outpatient treatment reports during the period of the appeal reflect the Veteran has been found to be at no risk or a low risk of suicidal ideation or self harm. Finally, while there is evidence of persistent auditory hallucinations, this one symptom alone, when weighed against the rest of the evidence of record, does not result in total occupational or social impairment so as to warrant a 100 percent rating. Therefore, the probative evidence of record does not more nearly approximate the criteria for a 100 percent disability rating at any time throughout this period. 

Furthermore, while the Veteran's GAF scores ranged from 40 to 75, evaluations are not assigned based solely upon GAF scores, and the symptomatology described in the record fails to more nearly approximate the criteria for a 100 percent rating at any point during the course of the appeal. 

Therefore, the probative evidence of record does not demonstrate the Veteran's PTSD has been productive of total occupational and social impairment so as to more nearly approximate the criteria for a 100 percent disability rating at any time during the period of the appeal. See id.; 38 C.F.R. § 4.130. 

In reaching the above conclusions, the Board has considered the lay statements and testimony by the Veteran with regard to the severity of his service-connected PTSD and in large part has relied on his reports in determining an appropriate disability rating under the benefit-of-the-doubt doctrine. The Veteran is competent to report on factual matters of which he had firsthand knowledge and thus, he is competent to report his current symptomatology as it pertains to his PTSD. See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). Thus, the Veteran's reports with respect to experiencing symptoms of PTSD have been considered in evaluating his disability rating in this decision. 

For all of the foregoing reasons, while an initial disability rating of 70 percent is justified for the period of the appeal, the assignment of the next-higher 100 percent rating is not warranted here. In reaching these conclusions, the benefit of the doubt doctrine has been appropriately applied. See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

At no point since March 6, 2006, the date of the Veteran's claim for service connection for PTSD, has the disability on appeal been shown to be so exceptional or unusual as to warrant the assignment of a rating, higher than that assigned above, on an extra-schedular basis. See 38 C.F.R. § 3.321.

The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993); see also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedural Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c). Therefore, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability. If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required. See VAOGCPREC 6-96 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization). 38 C.F.R. § 3.321(b)(1). If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating. Thun, supra.

The schedular criteria are adequate to rate the disability under consideration. The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than those assigned based on more significant functional impairment should his disability worsen, which, as discussed above, the Veteran's symptoms do not meet. 38 C.F.R. § 4.130, Diagnostic Code 9411. Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met. See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


2. Entitlement to a TDIU

During the December 2012 hearing the Veteran through counsel specifically requested that he be considered for a TDIU rating. Having reviewed the record from this perspective, the Board will grant the TDIU effective June 1, 2008. Reiterating its view of the record under the benefit-of-the-doubt doctrine, the record indicates that the Veteran was then compelled to stop working because of PTSD.

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities be rated totally disabled. 38 C.F.R. § 4.16. A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation." 38 C.F.R. §§ 3.340(a)(1), 4.15.

"Substantially gainful employment" is that employment "which is ordinarily followed by the non-disabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides." Moore v. Derwinski, 1 Vet. App. 356, 358 (1991). Marginal employment shall not be considered substantially gainful employment. 38 C.F.R. § 4.16(a).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability. 38 C.F.R. § 4.16(a).

In exceptional circumstances, where the Veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment. 38 C.F.R. § 4.16(b).

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by nonservice-connected disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19.

Since the date he raised his claim on December 20, 2007, the Veteran has maintained that the evidence of record establishes that he had been unable to maintain gainful employment during the pendency of this claim. 


Considering the award of an initial 70 percent disability rating for PTSD in this decision, the Veteran's service-connected disabilities include: PTSD, rated as 70 percent disabling from March 6, 2006, and eczema, rated as noncompensable (0 percent). The combined disability rating for the Veteran's service-connected disabilities is 70 percent from March 6, 2006. Therefore, the Veteran meets the criteria for a TDIU under 38 C.F.R. § 4.16(a) throughout the period of this appeal. 

VA outpatient treatment records from April 2006 to November 2011 reflect that the Veteran has had difficulty with getting along with others, he had pulled a knife on a coworker, and had displayed anger and irritability with impaired impulse control with coworkers. These records also reflect that the Veteran was self employed since 1974 and he last reported working in a June 2008 VA outpatient treatment report. 

At an October 2007 VA examination, the Veteran reported working part time at 25 to 30 hours a week laying floor covering, which he did for some 29 years. He reportedly worked regularly when he worked full time up until about a year earlier and did not miss work because of psychiatric symptoms. 

In a January 2009 VA form 21-8940, Application for Increased Compensation Based on Unemployability, the Veteran reported that his PTSD and chronic arthritis prevented him from securing or following any substantially gainful occupation. He stated that the date his disability affected his full time employment was on June 1, 2008 and the date he last worked and became too disabled to work was on June 1, 2008. The Veteran also reported that he left his last self employment because of his disability. 

A February 2009 VA examination reflects that the Veteran reported he was currently self employed and had been for the past 20 years. He stated he worked when he felt like it, reducing his work hours over the years from 50 to 60 hours a week several years earlier to 12 to 14 hours per week currently. Problems related to his occupational functioning included poor social interaction and irritability with coworkers. The examiner noted the moderate to severe symptoms had affected most areas of the Veteran's life, including a reduction in work hours from 50 to 60 hours a week to 12 to 14 hours per week, difficulty getting along with coworkers due to irritability, having few friends because he was isolative, spending most of his time at home and no longer engaging in activities he used to enjoy. The examiner concluded that the Veteran's PTSD signs and symptoms resulted in deficiencies in thinking, family relations, work and mood. 

The Veteran was awarded SSA disability benefits for osteoarthrosis and allied disorders as well as anxiety related disorders in July 2009. 

During a December 2009 VA examination, the Veteran reported he last worked as a mechanic in March 2009 and he was currently unemployed and had been retired for less than a year. He stated he retired in April because of leg problems and his attitude. He reported he would get angry and "fly off the handle" at work. The Veteran also stated he worked for himself and worried someone would pull a knife on him, which happened on one occasion years earlier. He estimated that he missed several weeks of work per year because of his attitude, being in a depressive state. He contended his unemployment was due to his mental state. The examiner found that PTSD signs and symptoms resulted in deficiencies in judgment, thinking, family relations, work, and mood. 

At an October 2011 VA examination, The Veteran's level of occupational and social impairment was described as occupational and social impairment with reduced reliability and productivity. He reportedly worked as a subcontractor for an interior decorating business for approximately 30 years and was forced to stop working in March 2009. He stated he always had problems with anxiety and irritability but was able to manage. In 2005, the Veteran reported that he could no longer adequately manage his emotional problems at work and became irritable with customers and cut back on his work. By 2009, he resigned because he was no longer able to relate effectively to people and reported that he also had medical problems that interfered with his work. The Veteran's PTSD symptoms were noted to have had significant functional impairments including irritability, problems concentrating, anxiety and difficulty relating to people. The examiner found that, considering his mental health problems alone, if he were physically able to work, the Veteran's PTSD symptoms would impair his ability to obtain and maintain productive employment in physical or sedentary work, due to his inability to concentrate or relate to others. The examiner found that the PTSD symptoms caused clinically significant distress or impairment in social, occupational or other important areas of functioning. 

Given the holding in Rice v. Shinseki, 23 Vet. App. 447 (2009), a claim of TDIU is part and parcel of a claim for increase. As the Veteran's PTSD claim for increase is an initial rating claim, his claim dates back to the original date of service connection for PTSD of March 6, 2006. 

In this case, the Board finds that the earliest possible date on which the Veteran was entitled to a TDIU on the basis of his PTSD which precluded him from gainful employment would be the date that he reportedly stopped working full time due to his PTSD symptoms, on June 1, 2008, the time around which his last period of regular employment ended. This date also appears to be supported by the record as VA outpatient treatment records reflect the Veteran was self employed since 1974 and he last reported working in a June 2008 VA outpatient treatment report. In the October 2007 VA examination, the Veteran stated that he worked regularly when he worked full time, up until about a year earlier, and did not miss work because of psychiatric symptoms. Also, in the January 2009 VA form 21-8940, Application for Increased Compensation Based on Unemployability, the Veteran reported that his PTSD and chronic arthritis prevented him from securing or following any substantially gainful occupation, the date his disability affected his full time employment was in June 1, 2008 and the date he last worked and became too disabled to work was in June 1, 2008. 

By the time of the February 2009 VA examination, the Veteran had greatly reduced his time at work, if he felt like working at all. He reported at that time that he worked when he felt like it, reducing his work hours over the years from 50 to 60 hours a week several years earlier to 12 to 14 hours per week currently. The examiner noted the moderate to severe symptoms had affected most areas of the Veteran's life, including a reduction in work hours from 50 to 60 hours a week to 12 to 14 hours per week and difficulty getting along with coworkers due to irritability. Finally, the October 2011 VA examination, demonstrated that by 2009, the Veteran completely resigned from work because he was no longer able to relate effectively to people and reported that he also had medical problems that interfered with his work. At that time, the examiner found that, considering his mental health problems alone, if he were physically able to work, the Veteran's PTSD symptoms would impair his ability to obtain and maintain productive employment in physical or sedentary work, due to his inability to concentrate or relate to others. 

Therefore, in light of the evidence demonstrating the Veteran was found to be unable to obtain or maintain substantial gainful employment from June 1, 2008, this date represents the earliest date that the Veteran would have qualified for that benefit on a schedular basis. See 38 C.F.R. § 4.16(a). 


	ORDER

An initial disability rating of 70 percent for PTSD is granted, subject to the regulations applicable to the payment of monetary benefits. 

A TDIU is granted from June 1, 2008, subject to the regulations applicable to the payment of monetary benefits.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


